Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The informal drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.
The quality of Figures 1 and 2 needs to be improved, for example, Fig. 2 shows the outlet 15.  The quality of Fig. 2 is too low to show how outlet 15 is structually linked to the claimed compressor.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “intermediate support” in Claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotary units” in claim 4.
Because Claim 4 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Rotary unit discloses as item 40 without a structural disclosure.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claims 1, 3-5, 7, 8, 9, 121-4 and 16
The metes and bounds of claims 1, 3-5, 7, 8, 14 and 16 cannot be ascertained since “preferably” is indefinite and renders claims 1, 3-5, 7, 8, 14 and 16 are ambiguous.
Claim 1 recites the limitation "the inlet side end" in Line 9 and “the outlet side end” in Line 10.  There are insufficient antecedent basis for this limitation in the claim.
In Reference to Claim 4
Claim 4 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the structure of the rotary unit has not been disclosed.  (The Office takes an assumption based on the drawing that the rotary unit 40 is merely 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Regarding Claim 7
Claim 7 recites “the critical bending speed of the 2-toothed spindle rotor is approximately (with a tolerance of less than ± 30%) 1.5 times higher than the critical bending speed of the 3- toothed spindle rotor, First the parenthesis shall be removed.  Second, the recitation is not clear.  Is ± 30% a portion of 
Regarding Claim 8
The metes and bounds of claim 8 cannot be ascertained since Claim 8 recite limitation using parentheses and quotation mark is indefinite and renders claim 8 is ambiguous.  Following are suggested claim recitation:
The spindle compressor according to claim 1, characterised in that the crossing angle alpha between the two spindle rotor axes of rotation in combination with the corresponding p(z) value in the rotor longitudinal axis direction is such that, for each rotor, a cylindrical evaporator cooling bore (6) with minimal (that is to say appropriate for the particular tooth height in respect of material strength) wall thicknesses w is created on the supporting root-base body (32) such as in accordance with the aforementioned position descriptions of E, S, V and L
Regarding Claim 9
The spindle compressor according claim 1, characterised in that the thermal situation for the working space components is regulated in an application-specific manner as basic step 
* as diverted cooling fluid flow 
* as separate cooling water flow 

with cooling fluid injection (33) into the compressor working space, preferably in the region of the inlet6 collection chamber (11), which is all regulated and controlled by the control unit (25).
In Reference to Claim 12
Claim 12 recites the limitation "the inlet" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  The Office takes an assumption that “the inlet” is the same as the “the inlet collection chamber” recited in the Claim 1.
In Reference to Claim 13
Claim 13 recites the limitation "the inlet" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Office takes an assumption that “the inlet” is the same as the “the inlet collection chamber” recited in the Claim 1.
In Reference to Claims 2, 6, 10, 11, and 15
Claims 2, 6, 9-13 and 15 are rejected due to their virtual dependency to Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 12, 13, 15  and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2014191382A1 to Steffens (The art rejection is made based on respective English translation).
In Reference to Claim 1
Steffens discloses a spindle compressor as a 2-shaft rotary positive-displacement machine (As showed in Fig. 1), working without operating fluid in the working space, for conveying and compressing gaseous conveyed media, preferably steam, comprising a spindle rotor pair in a compressor housing (The abstract discloses the compressor having a housing) which has an inlet collection chamber (Fig. 1, 34) and an outlet collection chamber (Fig. 1, 35), characterised in that the centre distance of the spindle rotor pair at the inlet-side end is at least 10% greater than at the outlet-side end, in that each of the two spindle rotors (Fig. 1, 2, 3) is driven by an electric motor (Paragraph 41, each rotor is driven by its own motor), and an electronic synchronisation controls the electric motors (Paragraph 41), and in that the spindle rotors rotate contact- free (Paragraph 41).

    PNG
    media_image1.png
    465
    694
    media_image1.png
    Greyscale


Steffens discloses one spindle rotor has two teeth, in that the other spindle rotor has three teeth (Paragraph 14), and in that the electronic synchronisation is a 2 to 3 synchronisation (Paragraph 42).
In Reference to Claim 3
Steffens discloses each spindle rotor (Fig. 1, 2 and 3) has an internal cooling means (Fig. 4, 13), which preferably is embodied as a cylindrical evaporator cooling bore (Fig. 1, 14) of radius RC2 on the 2-toothed spindle rotor or of radius RC3 on the 3-toothed spindle rotor.
In Reference to Claim 4
Steffens discloses the evaporator cooling bore has an inner structure with at least one of the following features, preferably more than one:  4 a) at least one cooling fluid guide groove, steam outlet (Fig. 4, 31) in the inlet chamber (Fig. 4, 34)
In Reference to Claim 5
Steffens discloses each spindle rotor system is embodied with the rotary unit (Fig. 1, annotated by the examiner) ready-assembled and balanced, and in that separator plates (Fig. 1, annotated by the examiner) are preferably provided for the final setting of the play between rotor heads and housing
In Reference to Claim 8
Steffens discloses the crossing angle alpha between the two spindle rotor axes of rotation in combination with the corresponding value in the rotor longitudinal axis direction is such that, for each rotor, a cylindrical evaporator cooling bore (Fig. 1, 13) with minimal wall thicknesses w is created on the supporting root-base body (Fig. 1, 4, 5) under simultaneous consideration of the blowhole-free profiling of the gas- conveying external thread (Fig. 1, 16, 17) and critical bending speed for the specific rotor spindle" and implementation of the inner volume ratio as iV value, wherein the gas-conveying external thread is formed in the inlet region as a 2- toothed spindle rotor (2) preferably with cylindrical flattened portion (Fig. 1, 21)

Steffens discloses a steam outlet (Fig. 1, annotated by the examiner) directly to the inlet (Fig. 1, 34) is provided.
In Reference to Claim 13
Steffens discloses a cylindrical flattened portion (Fig. 1, 21) is provided at the inlet of the 2-toothed spindle rotor, in particular in that the gas-conveying external thread in the case of the 2-toothed spindle rotor has the cylindrical flattened portion (27) in the inlet region (Fig. 1, 34).
In Reference to Claim 15
Steffens discloses at least one cooling fluid feed (Fig. 1, 13) is provided, and in that each spindle rotor has a cylindrical evaporator cooling bore (As showed in Fig. 1, cooling fluid enters in the passage 13, and return as passage 14), which is connected to the cooling fluid feed.
In Reference to Claim 16
Steffens discloses each drive has a hollow shaft (Fig. 1, 5 and 4), in that the cooling fluid feed (Fig. 1, 13) to the cylindrical evaporator cooling bore of a drive is provided through this hollow shaft, and in that the bearings (Fig. 1, 23) are preferably formed as durable bearings, in particular grease-lubricated-for life hybrid bearings, all-ceramic bearings, or also magnetic bearings.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Steffens in view of US Patent 2015/011809 to Steffens (Steffens 809).

Steffens discloses the spindle compressor.
Steffens does not teach the detail of controlling.
Steffens 809 teaches the thermal situation for the working space components is regulated in an application-specific manner as basic step during the component heat dissipation during operation to maintain the play values between avoidance of play reduction and excessive differences in the play values and as FCT stage during the component heat dissipation, to improve efficacy * as diverted cooling fluid flow via delayed evaporation with cooling fluid injection into the compressor working space, preferably in the region of the inlet6 collection chamber, which is all regulated and controlled by the control unit (Fig. 11, 56)
the inner volume ratio is adapted to the current operating conditions via additional partial outlet openings (Fig. 11, 55).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Steffen to incorporate teachings from Steffens 809.  Doing so, would result in control means of Steffens being used in the compressor since Steffens 809 teaches a method of preventing over compression of the spindle compressor (Paragraph 55).
In Reference to Claim 10
Steffens discloses the spindle compressor.
Steffens does not teach the material of the spindles.
Steffens 809 teaches an aluminum alloy and is pressed on to a steel shaft (4, 5) at the support points (7) for conjoint rotation, and in that the gas-conveying external thread is only then produced and the spindle rotor (2, 3) has an inner structure that is already completed. (Paragraph 11)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Steffens to incorporate teachings from Steffens 809.  Doing so, would result in the .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Steffens.
In Reference to Claim 7
Steffens discloses all recited structure except critical bending speed of the 2-toothed spindle rotor is approximately (with a tolerance of preferably less than ± 30%) 1.5 times higher than the critical bending speed of the 3- toothed spindle rotor.
However, Steffens recites “rotor speeds and the associated critical bending speed are to be regarded as indispensable”  Therefore, it is obvious that the bending speed is design parameter and a person with ordinary skill in the art will pay attention to during the design of a spindle compressor. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Steffens in view of US Patent Publication 2014/0056720 to Jackle et al (Jackle).
In Reference to Claim 6
Steffens discloses the spindle pump with controller for control the synchronization of the pump rotation.
Steffen does not teach a vibration sensor.
Jackle teaches applying a vibration sensor to monitor the sudden damage of a positive displacement pump. (Paragraph 37)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Steffen to incorporate teachings from Jackle.  Doing so, would result in a vibration sensor being used on the spindle pump to measure the vibration of the pump during the operation, since Jackle teaches applying a vibration sensor to a positive displacement pump and feed the measurement to the control unit as an operation indicator (Paragraph 37).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Steffens in view of US Patent 6,139,261 to Bishop et al.
In Reference to Claim 14
Steffens discloses the spindle pump with intermediate support (Fig. 1, annotated by the examiner)
Steffen does not teaches the material of the support.
Bishop teaches the support, whereby a weight reduction, is achieved for example from fiber-composite material (Col. 2, Line 64-65).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Steffens to incorporate teachings from Bishop.  Doing so, would result in the support material being made by fiber material since Bishop provides a method of providing an anti-friction and rigid material for rotating components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        4/14/2021